Citation Nr: 1046672	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-04 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968.  The Veteran died in April 2006.  The appellant 
is indicated to be the Veteran's common law wife.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for cause of death.  The 
appellant disagreed, and this matter is properly before the Board 
for adjudication.

In January 2008, the appellant requested a Travel Board hearing; 
however, notice of the hearing dated in June 2010 was returned as 
undeliverable.  In September 2010, VA called the appellant, 
inquired about whether the appellant wanted to reschedule the 
hearing, and the appellant requested that the claim be sent to 
the Board for review.  For this reason, the Travel Board hearing 
request has been withdrawn.  38 C.F.R. § 20.704 (2010).  


FINDINGS OF FACT

1.	The Veteran died in April 2006; the death certificate lists 
the immediate cause of death as Human Immunodeficiency Virus 
Infection (HIV), due to Mycobacterium Kansasii Infection.

2.	At the time of the Veteran's death, service connection was not 
in effect for any disability.

3.	The evidence shows that the Veteran's HIV did not have its 
onset during service, did not develop within one year of his 
discharge, and is not otherwise related to a disease or injury 
of service origin.

4.	No disease or injury of service origin contributed 
substantially or materially to cause the Veteran's death.




CONCLUSION OF LAW

A disease or disability of service origin did not contribute 
substantially or materially to cause the Veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  The appellant received notice in compliance with 
Hupp in August 2006.  The letter notified the appellant of the 
information and evidence needed to substantiate and complete her 
claim for service connection for cause of death, including what 
part of that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§  3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Accordingly, the Board finds that VA met its duty to 
notify the appellant of her rights and responsibilities under the 
VCAA.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issue here 
on appeal have been obtained and are associated with the claims 
file, and the appellant does not appear to contend otherwise.  In 
September 2010, the appellant requested that the claim be sent to 
the Board for review.  At that time, she did not indicate there 
was any additional information or evidence in support of the 
claim.  Thus, the Board finds that VA has fulfilled the VCAA 
duties to notify and to assist the appellant.  As such, the Board 
will now turn to the merits of the appellant's claim. 

Service Connection for the Cause of Death

The Veteran's widow contends that the Veteran did not have HIV.  
She asserts that he suffered from lung cancer and depression due 
to service in the jungles of Vietnam and died from acute lung 
cancer.

To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  For a service-connected disability to be the 
principal cause of death, it must singly or with some other 
condition be the immediate or underlying cause of death.  For a 
service-connected disability to constitute a contributory cause 
of death, it is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  In determining whether the disability 
that resulted in the death of the Veteran was the result of 
active service, the laws and regulations pertaining to basic 
service connection apply.  38 U.S.C.A. § 1310(a).

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  The mere fact of 
an in-service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  

In order to establish service connection, the following must be 
shown:  (1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi,  381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical 
evidence is generally required to establish a medical diagnosis 
or to address questions of medical causation; lay statements do 
not constitute competent medical evidence for these purposes.  
Lay testimony, however, is competent to establish a diagnosis 
where the layperson is competent to identify the medical 
condition, is reporting a contemporaneous medical diagnosis, or 
describes symptoms that support a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that the hypertension was 
manifest to a degree of ten percent or more within one year from 
the date of separation from service.  See 38 C.F.R. § 3.307 
(2010).   Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. 
§ 3.303(d).  

The service records show that the Veteran was not service 
connected for any disability.  The death certificate shows that 
the Veteran's immediate cause of death was HIV, due to 
Mycobacterium kansasii infection.  There is no indication that 
the Veteran was diagnosed with lung cancer or posttraumatic 
stress disorder (PTSD) or depression while in service, or that 
symptoms of HIV, a psychiatric disorder, or a lung disorder began 
in service or were continuous since service separation.  The 
evidence of record shows that the Veteran received primary care 
treatment at the Houston VA Medical Center from January 1984 to 
October 1996.  Outpatient treatment records dated in March 1996 
show that the Veteran was diagnosed with HIV in 1995, and 
reported that he had started using IV drugs after service in 
1990.  He continued to receive primary care treatment at the 
facility, primarily for low back and leg pain, substance abuse, 
and vocational counseling.  

In February 2006, the Veteran was admitted to the emergency room 
at the Houston VA Medical Center due to diarrhea and coughs but 
developed respiratory failure and was diagnosed with PCP 
Pneumonia.  His condition did not improve, and he was discharged 
to Hospice care in April 2006.  The Veteran was returned to the 
VA Medical Center by the appellant, where he died in April 2006.  
There is no evidence of record to indicate that the Veteran had 
lung cancer or any lung disorder prior to the post-service 
diagnosis of PCP pneumonia in February 2006.

The Board finds that the appellant's statement that the Veteran 
did not have HIV of little probative value because outpatient 
treatment records dated in February 2006 indicate that the 
Veteran informed the social worker that the appellant was unaware 
of the Veteran's HIV status until his admission to the medical 
clinic in February 2006.  In addition, the documented clinical 
evidence of record, which was based on the Veteran's history, 
examination of the Veteran, and specific clinical testing 
reflects a diagnosis of HIV.  

The Board also finds the appellants statement that the Veteran 
died of lung cancer of little probative value because there is no 
indication that she is qualified to associate the Veteran's death 
with lung cancer, and there is no factual basis to support such 
an opinion.  While she is competent to report symptoms, she is 
not competent to provide evidence on questions of complex medical 
issues, such as etiology or diagnosis of an internal, 
immunological disorder of HIV or a lung infection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology that is not 
medical in nature).  Furthermore, there is no evidence of record 
that suggests that the Veteran was diagnosed with lung cancer at 
any time.  Thus, the Board finds that this statement is 
outweighed by the death certificate which lists the cause of 
death as HIV, due to Mycobacterium kansasii infection, and other 
treatment records evidence that the disorders with which the 
Veteran was diagnosed and treated.  The death certificate, signed 
by a M.D., attributing the Veteran's death to HIV due to 
mycobacterium kansasii infection is a competent medical opinion 
that these disorders, and no others, were the immediate and 
contributory causes of the Veteran's death.

For these reasons, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service connection 
for the cause of the Veteran's death.  The Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for cause of death is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


